Citation Nr: 0205271	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-19 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total compensation rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran had active service from May 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the San 
Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a total disability 
evaluation based on individual unemployability due to 
service-connected disability.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of the VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The RO notified the veteran of his rights 
under the VCAA in January 2002.  

In August 1999, the Board denied a claim for a rating in 
excess of 50 percent for psychological factors (anxiety and 
depression) affecting a physical condition (gastrointestinal 
disorder).  In January 2000 correspondence to the RO, the 
veteran, referenced additional VA outpatient treatment for 
his service-connected psychiatric condition and asked for 
another VA compensation examination.  His service-connected 
psychiatric condition is his only service-connected 
disability.  As such, the Board finds this correspondence is 
effectively a request for an increased rating for his 
service-connected condition.  Since the outcome of the 
unadjudicated claim for an increased rating for his service-
connected disability could materially affect the result of 
the total rating based on individual unemployability, the 
issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) Accordingly, the issue 
of an increased rating for his service-connected psychiatric 
disorder must be adjudicated by the RO.  

In conjunction with the current claim the Board is of the 
opinion that the referenced VA treatment records should be 
obtained and current examinations should be conducted. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  It is requested that the RO obtain all 
treatment records form the VA medical 
facility in San Juan covering the period 
from March 1996 to the present.

3.  VA examinations should be conducted by 
a board consisting of a psychiatrist and a 
gastrointestinal specialist in order to 
determine the nature and severity of the 
veteran's service connected disability, 
currently diagnosed as psychological 
factors (anxiety and depression) affecting 
a physical condition (gastrointestinal 
disorder).
All tests deemed necessary should be 
performed.  The psychiatrist should obtain 
a detailed occupational history and 
include in the diagnosis, a Global 
Assessment of Functioning (GAF) score.  
Following the examinations it is requested 
that an opinion be rendered as to which 
disability, psychiatric or 
gastrointestinal, represents the more 
disabling aspect of the veteran's service 
connected psychological factors affecting 
a physical condition.  An opinion should 
also be rendered regarding the effect the 
service-connected disability has on the 
veteran's ability to be gainfully 
employed.  The claims folder and a copy of 
this Remand should be furnished to the 
examiners prior to the examination.  A 
complete rationale for all opinions 
rendered should be included in the report.

4.  Thereafter, the RO should adjudicate 
the issue of entitlement to an increased 
rating for the service-connected 
psychological factors (anxiety and 
depression) affecting a gastrointestinal 
disorder.  If the benefit sought is not 
granted the veteran and his representative 
should be notified of that decision and of 
his appellate rights. 

5.  Thereafter, the RO should readjudicate 
the issue of entitlement to a total rating 
for compensation purposes based on 
individual unemployability, to include 
consideration of 38 C.F.R. § 4.16(b) 
(2001).  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim for benefits.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned of further appellate 
consideration.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the or 
by the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

